Citation Nr: 1329200	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
March 1988 to May 1992 and from May 1996 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board has reviewed the Veteran's 
physical claims file, as well as the electronic file on the 
"Virtual VA" system, to ensure a complete review of the 
evidence in this case.

The record shows that the Veteran initially requested a 
videoconference Board hearing on the February 2010 VA Form 
9, and a videoconference Board hearing was subsequently 
scheduled for August 2012.  However, in a letter sent by 
facsimile the day before the scheduled hearing, the Veteran 
stated that he was unable to attend the Board hearing, was 
in the process of acquiring counsel to represent him in the 
case, and would have the counsel contact the RO to 
reschedule the hearing.  The Veteran has not since acquired 
new representation, and neither the Veteran nor the current 
representative has requested that the Board hearing be 
rescheduled.  For these reasons, the Board finds that the 
Veteran's hearing request has been withdrawn.  38 C.F.R. § 
20.704(d) (2012).      

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the scope of a mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, 
the Veteran's VA treatment records include current Axis I 
psychiatric diagnoses of depression, as well as Axis I 
psychiatric diagnoses of PTSD and anxiety not otherwise 
specified (NOS).  Also, in statements submitted during the 
course of the appeal, the Veteran and/or the representative 
has stated that the Veteran has insomnia, depression, and 
anxiety due to PTSD.  See, e.g., October 2010 VA Form 21-
4138 and August 2010 VA Form 21-0820.  Although the RO 
separately adjudicated the issue of service connection for 
major depression and the psychiatric symptom of insomnia in 
the November 2011 rating decision, the Veteran's appeal for 
service connection for PTSD encompasses all Axis I 
psychiatric diagnoses and the symptoms related thereto.  In 
consideration thereof, the Board finds that the issue before 
the Board is appropriately characterized as service 
connection for an acquired psychiatric disorder, to include 
PTSD, anxiety, and depression, as stated on the first page 
of this decision.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

After review of the record, the Board finds that additional 
development is needed before proceeding with appellate 
review.  In this case, there is evidence of mental health 
treatment during the first period of active service.  
Specifically, the service treatment records show that, in 
February 1992, the Veteran participated in a coping skills 
group at the Fleet Mental Health Unit, Branch Medical 
Clinic, Naval Station in San Diego, California.  At that 
time, the service staff psychologist wrote that the 
Veteran's diagnosis was "unchanged" and recommended that all 
previous recommendations be continued and that the Veteran 
continue with treatment; however, the noted impression is 
obscured, and a psychiatric diagnosis is not apparent upon 
review.  Aside from the February 1992 entry in the service 
treatment records, there are no records pertaining to the 
Veteran's mental health treatment during his first period of 
active service currently of record.  

Also, during the Veteran's second period of active service, 
he underwent psychiatric evaluation in July 1996, was 
diagnosed with rule out panic disorder with mild depressive 
and agoraphobic symptoms, and was to follow up in one to two 
weeks with psychiatry; however, no subsequent records 
pertaining to any in-service psychiatric treatment are of 
record.  Notably, service treatment records are only 
comprised of the outpatient treatment records and discharge 
summaries of inpatient care and do not include the full 
inpatient treatment records or behavior health records.  See 
VBA Fast Letter No. 13-09 (Apr. 26, 2013).  Because no 
attempt to obtain the Veteran's service behavioral health 
records (i.e., mental health treatment records) has been 
made, a remand is necessary to request the records.

The Veteran has also reported receipt of psychiatric 
treatment prior to service.  For example, the Veteran told a 
treating VA mental health provider, in September 2008, that 
he had received inpatient psychiatric treatment at the 
Marian Center in Springfield, Missouri for a period of one 
or two months when he was thirteen (13) years old following 
the suicide of his mother.  See September 2008 VA mental 
health initial evaluation note.  There are no records 
pertaining to the Veteran's psychiatric treatment prior to 
service currently of record; therefore, after obtaining the 
necessary authorization and consent for release from the 
Veteran, the RO/AMC should obtain any records from the 
Marian Center in Springfield, Missouri pertaining to 
psychiatric treatment received by the Veteran during the 
period from August 1983 to August 1984 (i.e., when the 
Veteran was 13 years old).    

The Veteran has further reported that he had panic attacks 
and received psychiatric treatment approximately five months 
after separation from his first period of active duty in May 
1992.  On the January 1993 Annual Certificate of Physical 
Condition, the Veteran wrote that he had a stress-related 
emergency in October 1992 and had been taking sedatives for 
stress control.  Also, on the August 2005 VA Form 21-526, 
the Veteran indicated that he had received treatment for a 
psychiatric disorder from October 1992 to the present (i.e., 
then-August 2005) through the VA Tulsa Outpatient Clinic.  
Although treatment records from the VA Tulsa outpatient 
clinic beginning in December 2000 are of record, there has 
been no attempt to obtain treatment records prior to 
December 2000.  Therefore, on remand, the RO/AMC should 
request treatment records dated from October 1992 to 
December 2000 that pertain to the Veteran's treatment at the 
VA Tulsa Behavioral Medicine Service and/or the Ernest 
Childers VA Outpatient Clinic and associate them with the 
record.    

Moreover, the August 2011 VA (QTC) mental disorders 
examination previously provided to the Veteran is inadequate 
because the examiner did not have adequate data on which to 
render a medical opinion, provided insufficient rationale 
for the Axis I psychiatric diagnoses found on examination, 
and did not consider the appropriate standard when providing 
the medical opinion.  Therefore, after the above development 
has been accomplished, the Veteran should be afforded 
another mental disorders examination to assist in 
determining the nature and etiology of his claimed 
psychiatric disorder, to include consideration of any 
additional treatment records obtained.  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain all behavioral health records 
for the Veteran's in-service mental health 
treatment received during his periods of 
active service (i.e., from March 1988 to 
May 1992 and from May 1996 to September 
1996) and associate them with the record. 

All negative responses should be properly 
documented in the record, and the 
procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.   

2.  Ask the Veteran to complete and return 
a VA Form 21-4142, Authorization and 
Consent to Release Information, for the 
inpatient psychiatric treatment he 
received at the Marian Center in 
Springfield, Missouri, at age 13, which 
would have been during the period from 
August 1983 to August 1984, as well as any 
other medical providers or medical 
facility from which he received treatment 
for any mental health problems prior to 
his March 1988 entry into active service.   
After obtaining a completed VA Form 21- 
4142, request the pertinent medical 
records identified by the Veteran.  

Any documents received by VA should be 
associated with the record.  Any negative 
responses should be properly documented in 
the record, and the procedures outlined in 
38 C.F.R. § 3.159(e) should be followed. 

3. Obtain any records pertaining to the 
Veteran's psychiatric treatment at the VA 
Tulsa Behavioral Medicine Service and/or 
the Ernest Childers VA Outpatient Clinic 
from October 1992 to December 2000 and 
associate them with the record.  

Any and all negative responses should be 
properly documented in the record, and the 
procedures outlined in 38 C.F.R. § 
3.159(e) should be followed. 

4.  After actions (1) through (3) have 
been completed, schedule the Veteran for 
appropriate VA mental disorders 
examination to assess the current nature 
and etiology of the psychiatric 
disability.  
 
All relevant documents should be made 
available to and reviewed by the examiner 
in rendering the opinion.  The examiner 
should confirm that the record was 
reviewed. An interview of the Veteran 
regarding his relevant psychiatric 
history, past traumatic events, a mental 
status examination, and all tests and 
studies required to respond to the 
following questions should be performed.  

The examiner should identify all current 
Axis I psychiatric disorders by diagnosis 
and, for each diagnosed disorder, provide 
the following medical opinions:

a)  Did the Veteran's psychiatric 
disability clearly and unmistakably 
(i.e., obviously and manifestly) exist 
prior to the first period of service 
beginning in March 1988 and/or the 
second period of service beginning in 
May 1996?  Please explain the answer, 
noting the Veteran's reports of 
inpatient psychiatric treatment at age 
13.  

b)  For any preexisting disorder, was 
the preexisting disorder clearly and 
unmistakably (i.e., obvious and 
manifest) not aggravated (permanent 
worsening beyond normal progress) 
during either period of active duty?  
Please explain the answer, noting the 
February 1992 service treatment record 
report of participation in a coping 
skills group.

c)  Assuming for purposes of this 
question that a psychiatric disorder 
did not preexist service, is it as 
likely as not (i.e., a probability of 
50 percent or greater) that the current 
psychiatric disability is related to 
active duty service?  In answering this 
question, the examiner should consider 
and discuss the significance of the 
February 1992 service treatment record 
report of participation in a coping 
skills group.  

d)  If a current diagnosis of PTSD is 
found based on examination of the 
Veteran and review of the record, the 
examiner should identify the claimed 
stressor event(s) deemed sufficient to 
support a PTSD diagnosis.  

If a PTSD diagnosis is not found, the 
examiner should explain why the Veteran 
does not meet the criteria for a PTSD 
diagnosis and address prior diagnoses 
of PTSD made by treating VA mental 
health providers.  

The examiner is requested to provide a 
rationale for any opinion provided.  In 
answering all questions, the examiner 
should review all evidence of record, 
including the Veteran's reports and 
history, not just medical documents.  In 
responding to these questions, the 
examiner should note that temporary or 
intermittent flare-ups of a pre-existing 
disease are not sufficient to be 
considered "aggravation in service" unless 
the underlying condition, in contrast with 
symptoms, has worsened.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.

5.  Thereafter, the remanded claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
the representative should be provided with 
an appropriate time for response. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


